 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    GERALD L. REEVES,                                        Case No. 2:18-cv-01174-GMN-GWF
                                             Plaintiff,
 8           v.
                                                                           ORDER
 9    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
10

11                                         Defendant.
12

13          This matter is before the Court on Plaintiff’s Application to Proceed In Forma Pauperis
14   (ECF No. 1), filed on June 27, 2018 and Complaint for Judicial Review (ECF No. 1-2). Upon
15   review of the Complaint, Plaintiff alleges that on March 26, 2018, the Social Security Appeals
16   Council denied review of Plaintiff’s application for Social Security Disability, thus rendering a
17   final administrative decision by the Commissioner. The deadline in which to file a civil action is
18   sixty (60) days after the final decision has been mailed. Plaintiff’s counsel represents that he
19   timely requested an extension of time to file civil action but did not provide the Court with any
20   such proof. Until such time as the Court receives proof that an extension was timely requested, it
21   cannot rule on Plaintiff’s Application to Proceed In Forma Pauperis or screen Plaintiff’s
22   Complaint for Judicial Review. Accordingly,
23          IT IS HEREBY ORDERED that Plaintiff file proof that he requested an extension in a
24   timely manner, as alleged in paragraph 8 of the Complaint for Judicial Review (ECF No. 1-2) no
25   later than fourteen (14) days from the entry of this order.
26          Dated this 24th day of October, 2018.
27
                                                              GEORGE FOLEY, JR.
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
